OFFICE   OF   THE    ATTORNEY    GENERAL      OF   TEXAS
                                 AUSTIN
GROVER SELLERS
ATTORNEYGENER*L

  Hon. Lon Alsup
  Sxecutive Searetary-Dire&or
  state Commission for the Blind
  Land Off1 ce Building
  Austin, Texas
  Dear lvlr. Alsup:
                             ijpinlon No. O-677
                             Re: Determinatio



                                                    sideration  to your
  letter of raaent date rap                         nion of this Depart-
  ment upon the captioned au                      uote in part from your
  letter as roiiows:
                                                   Ion of the Forty-
                                                   nourrent Resolution

                                          resolution    reads as hollows:
                                         that the Housa of Repreesnta-
                                        Legislature of the State of
                                     ring, that the Superlhtendent
                                     Grounds (or the Board of Control)
                                    sted to permit Oscar Raines, who
                           zen of Texas, to ereot, maintain and operate
                            and oigar stand in the lobby on ~the ground
                          ate Land Offloe Building,    locatel  in Austin,
                         sion of    the stand to be under the Board of

                    "Please advise this department if the reeolu-
        tion gives to Mr. Raines a vested property right.     Also
        advise if either the wife or Xr. Ralnes or the person
        who is now operating this stand has the authority to
        convey to another individual    the right to operate a
        oonfectlonery    and cigar stand in the Land Offioe Building."
                                                                           '791

    Hon. Lon Alsup,   page 2


                      There is a marked distinotlon  between a law
    and a reaolutloo.     The Court, in the oase of Oonley Y. Texae
    Division of U. D. of the Confederaoy, 164 S. N. 24, writ of
    error denied, vary ably stated this differmae      a8 follows:
                      “The chief dlstinetlon   between a resolution
         and a law seems to be that the former 1s used whenever
         the leglslatlve    body paeaing it wishes to merely express
         an opinion as to some given matter or thing, and la only
         to have a temportry effeot on euoh particular       thing;
         while by the latter     It 1s intended to permanently dlreot
         and control matters ap~plylng to persons or things in
         general. *
                     !Ye are of the opinion that the resolution
    under oonslderatlon     was merely an expression of the Leglsla-
    ture in the form of a request of the Board of Control to
    permit one Oeoar Ralnes to ereot, maintain and operate a
    oonreotlonery   and cigar stand in the State Land Offioe
    Building;   and that this expression waa merely intended to
    hare a tmporary     etfeot,  and was oertaluly  not bestowing
    upon Oaoar Relnes a rested property rfght in this apeoa,
    even if the latter was pGrmisalble under our law.
                      Our contention 1s further aubetantiated     by the
    faot that the reaolutlon     provides that the auperriai,on   of the
    stand 1s to be under the Board of Control, whitohLiie’llri keeping
    with the pol.lcy of this State of hevlng the oharge en& oontrol
    of all public buildings     under the Board of Control.     See
    Article   665, R.C.S.    In other words, the Leglsleturs,    by the
    resolution,   reoognlzed   and left tha oontr.ol end charge of
    the State Land Offioe Building in the hands of i& fji~~.:i of
    ContCol, and merely requeated the Board to permit Oeoer
    Helnes to use a oertaln apaoe therein.
                     In view of thG foregoing,   we anewer your two
    questions   in the negative.




                                                     AseistaL,
                                                                   /,izzkL




L